Per Curiam.
This is an appeal from an order allowing to the complainants in an interpleader suit their costs and a counsel fee of $50, to be paid out of the fund deposited by the complainants in court.
No sufficient reason being shown why this allowance should not be made, the order under review will be affirmed, with costs.
*295For affirmance—The Chancellor, Ctiiee-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, ATredenburgh, AAroom, Green, Gray, Dill —16.
For reversal—None.